459 F.2d 1046
UNITED STATES of America ex rel. John Joseph McGRADY, SSAN054-36-3426, United States Army, Fort Gordon,Georgia, Petitioner-Appellee,v.Stanley RESOR, Secretary of the Army, and Major General JohnC. F. Tillson, III, Commanding General, FortGordon, Georgia, Respondents-Appellants.
No. 71-3278 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 1, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
After an evidentiary hearing on a petition for habeas corpus release from the United States Army the District Court found that the denial of discharge to John Joseph McGrady as a conscientious objector was without basis in fact.  The Secretary of the Army appeals.


2
The judgment of the District Court is affirmed.  See Local Rule 21.1



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F. 2d 966